69 Ill. App.2d 490 (1966)
217 N.E.2d 564
People of the State of Illinois, Plaintiff-Appellee,
v.
Thomas Jefferson, Defendant-Appellant.
Gen. No. 50,298.
Illinois Appellate Court  First District, Fourth Division.
April 15, 1966.
Rehearing denied June 6, 1966.
Philip M. Basvic, of Chicago, for appellant.
Daniel P. Ward, State's Attorney of Cook County, of Chicago (Elmer C. Kissane and Joel M. Flaum, Assistant State's Attorneys, of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUSTICE McCORMICK.
Affirmed.
Not to be published in full.